DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and remarks filed on March 03/09/2022 with respect to previous claims rejection under 35 U.S.C. 102(a)(1) and 103 has been fully considered.
With respect to the previous 35 U.S.C. 102 rejections of claim 1, 7 and 10 Applicant argues the cited art of record, Okada et al. (US 2016/0335892 A1), fails to explicitly disclose all of the recited features of claims 1, 7 and 10 (see response pages 9-12), specifically “determining, with the control device, a first stop position for the vehicle prior to entering the identified section of road; stopping or slowing down the vehicle, with the control device, at or before the first stop position; and checking, with the control device, whether the opposite lane can be driven on in the identified section by evaluating the measurement data while the vehicle is stopping or slowing down”.
However Examiner respectfully disagrees. As Okada teaches “determining, with the control device, a first stop position for the vehicle prior to entering the identified section of road; stopping or slowing down the vehicle, with the control device, at or before the first stop position; and checking, with the control device, whether the opposite lane can be driven on in the identified section by evaluating the measurement data while the vehicle is stopping or slowing down” (See at least ¶ 4, 6-7 and 126) and understood as “A stop position of the local vehicle is estimated on the basis of the calculated request deceleration. It is determined whether the local vehicle is to be stopped in the area of the oncoming vehicle lane on the basis of the estimated stop position of the local vehicle and the estimated area of the oncoming vehicle lane. In a case where it is determined that the local vehicle is stopped in the area of the oncoming vehicle lane, the request deceleration of the local vehicle is corrected”, regarding estimating a vehicle stop position or deceleration in accordance with the oncoming vehicle or the pedestrian crossing the street in order to avoid any collision with the other vehicle and for safe turn in an intersection.
With respect to the newly amended subject matter and applicant’s arguments, the Examiner relies upon newly cited reference Ohmura (US 2020/0331466 A1). as set forth in the body of the rejection below. For planning, with the control device, a trajectory of the vehicle within the at least one course of a road to continue traveling in a first lane on the course of the road; identifying, with the control device, a section of the road along the trajectory at which driving the vehicle in the first lane on the section of road causes the vehicle to partially travel in the opposite lane. Regarding a vehicle that is travelling on the lane (i.e. to continue traveling in a first lane on the course of the road) at the beginning and then it will partially drive on the opposite lane, However it would overcome the prior art if the vehicle will continue moving in the same lane after partially driving in the opposite lane but search and consideration would be considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, 10-11 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable in view of Okada et al. (US 2016/0335892 A1) in view of Ohmura (US 2020/0331466 A1).

Regarding claim 1, Okada discloses a method for driving a vehicle on an opposite lane in a controlled manner, comprising (see Okada paragraphs “0006-0008” regarding controlling a vehicle while crossing an intersection by detecting the environment around for stopping or decelerating the vehicle for the moving object to cross and make a safe turn “in a case where the local vehicle is estimated to be stopped in the oncoming vehicle lane by the request deceleration of the local vehicle for the collision avoidance with respect to the obstacle after the local vehicle crosses the oncoming vehicle lane”),
detecting, with a surroundings sensor system, surroundings of the vehicle (see Okada paragraphs “0041-0042” “the image information acquired by the external environment recognition device 80. In addition, the acquired map/road information data is utilized for specifying the position of the local vehicle 100 in the local vehicle position information processing means 61” and “The external environment information processing means 63 obtains the road information around the local vehicle 100, traffic signal/sign information, position information of an obstacle, and position/speed information of a moving body from the external environment information of the surrounding environment acquired by the external environment recognition device 80 mounted in the local vehicle 100”),
receiving, with a control device, measurement data of the surroundings sensor system (see Okada paragraphs “0034” and “0041-0042” “receives external environment information acquired by external environment recognition devices (80-1, 80-2, 80-3, and 80-4) which acquire the external environment information around the vehicle 100 and information of a vehicle status quantity (speed, yaw rate, yaw angle, longitudinal acceleration, lateral acceleration, and steering angle) indicating a status of the vehicle 100”),
identifying, with the control device, at least one course of a road, and at least one course of at least one road user in the surroundings based on the received measurement data (see Okada figure 6 and paragraphs “0034-0035” and “0041-0042” “The vehicle control device controls the vehicle 100 according to the external environment information. The vehicle status quantity indicating the status of the vehicle 100 is detected by a yaw rate sensor, an acceleration sensor, a speed sensor, and a steering sensor, which are not illustrated in FIG. 1” and “there is provided a right/left turn determination means 110 which determines whether the vehicle 100 makes a right/left turn. A result on the right/left turn of the vehicle 100 determined by the right/left turn determination means 110 is transmitted to the vehicle control device 60. The right/left turn determination means 110 may determine a right/left turn of the vehicle on the basis of a result of a driver's operation on a direction indicator of the vehicle 100, or may automatically determine a right/left turn in advance when the vehicle 100 approaches a position for the right/left turn in a travel route on the basis of the travel route where the vehicle 100 travels, a determination result on a position of the vehicle 100, and map information of the travel route.”),
determining, with the control device, a first stop position for the vehicle prior to entering the identified section of road (see Okada abstract, figure 6 and paragraphs “0004”, “0024”, “0070” and “0126” “this system makes it possible to avoid blocking travel of or colliding with a moving body moving in the oncoming vehicle lane due to stopping in the oncoming vehicle lane, and to avoid colliding with a moving body after crossing the oncoming vehicle lane” and “Accordingly, even in a case where the local vehicle 100 stops until the pedestrian 300 passes through, the oncoming vehicle 200 does not collide with the local vehicle 100”), 
stopping or slowing down the vehicle, with the control device, at or before the first stop position; checking, with the control device, whether the opposite lane can be driven on in the identified section by evaluating the measurement data while the vehicle is stopping or slowing down (see Okada abstract, figure 6 and paragraphs “0004”, “0006-0007” and “0126” “When turning right (left) at an intersection and crossing an oncoming vehicle lane, this system makes it possible to avoid blocking travel of or colliding with a moving body moving in the oncoming vehicle lane due to stopping in the oncoming vehicle lane, and to avoid colliding with a moving body after crossing the oncoming vehicle lane. Given two or more moving bodies present in the advancement direction on the path of the local vehicle, the external environment is detected before the local vehicle intersects with the path of a first moving body” and “Accordingly, even in a case where the local vehicle 100 stops until the pedestrian 300 passes through, the oncoming vehicle 200 does not collide with the local vehicle 100”), but Okada fails to explicitly teach planning, with the control device, a trajectory of the vehicle within the at least one course of a road to continue traveling in a first lane on the course of the road; identifying, with the control device, a section of the road along the trajectory at which driving the vehicle in the first lane on the section of road causes the vehicle to partially travel in the opposite lane.
However Ohmura teaches planning, with the control device, a trajectory of the vehicle within the at least one course of a road to continue traveling in a first lane on the course of the road; identifying, with the control device, a section of the road along the trajectory at which driving the vehicle in the first lane on the section of road causes the vehicle to partially travel in the opposite lane (see Ohmura paragraph “0007” Regarding a vehicle that is travelling on the lane (i.e. to continue traveling in a first lane on the course of the road) at the beginning and then it will partially drive on the opposite lane “the vehicle control device includes an oncoming vehicle detection sensor configured to detect an oncoming vehicle that approaches an own vehicle, and a controller configured to automatically apply brakes to the own vehicle to avoid a collision with the oncoming vehicle detected by the oncoming vehicle detection sensor under a condition that the own vehicle is at least partially in an opposite lane or a planned path of the own vehicle is at least partially in the opposite lane.” And via step S103 and paragraphs “0061-0062” regarding when there is no oncoming vehicle approaching the own vehicle it will continue the path of the vehicle along the course of the road “when the oncoming vehicle 2 approaching the own vehicle 1 is not detected, the controller 10 determines that the oncoming vehicle 2 is not present (step S103: No) so that the process skips the series of routines shown in this flowchart”).
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the System for Avoiding Collision with Multiple Moving Bodies of Okada to effectively avoid a collision between the own vehicle and the oncoming vehicle by causing the own vehicle to be automatically braked based on the virtual area, which corresponds to the oncoming vehicle, when the own vehicle traverses the opposite lane (Ohmura paragraph “0007”).

Regarding claim 2, Okada discloses stopping or slowing down the vehicle at or before the first stop position, wherein: checking whether the opposite lane can be driven on in the identified section includes checking the identified section for the at least one road user by evaluating the measurement data while the vehicle is stopping or slowing down (see Okada figure 6 and paragraphs “0004”, “0006-0007” and “0126” “When turning right (left) at an intersection and crossing an oncoming vehicle lane, this system makes it possible to avoid blocking travel of or colliding with a moving body moving in the oncoming vehicle lane due to stopping in the oncoming vehicle lane, and to avoid colliding with a moving body after crossing the oncoming vehicle lane. Given two or more moving bodies present in the advancement direction on the path of the local vehicle, the external environment is detected before the local vehicle intersects with the path of a first moving body” and “Accordingly, even in a case where the local vehicle 100 stops until the pedestrian 300 passes through, the oncoming vehicle 200 does not collide with the local vehicle 100”).
Regarding claim 3, Okada teaches determining the time for the moving bodies to move and then the vehicle will cross safely with no collisions (see Okada paragraphs “0077” and “0129-0130”) but fails to explicitly teach determining a necessary period of time for the vehicle to drive through the identified section of road.
However Ohmura teaches determining a necessary period of time for the vehicle to drive through the identified section of road (see Ohmura paragraph “0055” “Specifically, the controller 10 first acquires the time required for the own vehicle 1 to finish passing through the opposite lane (hereinafter referred to as “t2”)”).
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the System for Avoiding Collision with Multiple Moving Bodies of Okada to effectively avoid a collision between the own vehicle and the oncoming vehicle by causing the own vehicle to be automatically braked based on the virtual area, which corresponds to the oncoming vehicle, when the own vehicle traverses the opposite lane (Ohmura paragraph “0055”).
Regarding claim 6, Okada teaches the second stop position being is outside the section of road on an opposite end of the section of road from the vehicle (see Okada abstract, figure 6 and paragraphs “0004”, “0006-0007” and “0126” “A stop position of the local vehicle is estimated on the basis of the calculated request deceleration. It is determined whether the local vehicle is to be stopped in the area of the oncoming vehicle lane on the basis of the estimated stop position of the local vehicle and the estimated area of the oncoming vehicle lane. In a case where it is determined that the local vehicle is stopped in the area of the oncoming vehicle lane, the request deceleration of the local vehicle is corrected” and “Accordingly, even in a case where the local vehicle 100 stops until the pedestrian 300 passes through, the oncoming vehicle 200 does not collide with the local vehicle 100”),
But Okada fails to explicitly teach determining a second stop position for the at least one road user 
However Ohmura teaches determining a second stop position for the at least one road user (see Ohmura paragraphs “0046-0047” regarding indicating a second stop position for avoiding collision between the own vehicle and the oncoming vehicle with automatic braking on the opposite lane after the on vehicle started partially moving “The warning control device 54 controls a warning device which can issue a predetermined warning to a driver. This warning device may be the display device, a speaker and the like provided to the vehicle” and “when an own vehicle traverses an opposite lane (the opposite lane means a lane extending along own vehicle lane, where the own vehicle travels, and opposing the own vehicle lane), the controller 10 performs a control of causing the automatic brake to be operated to avoid a collision of the own vehicle with the oncoming vehicle which travels on the opposite lane.”).
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the System for Avoiding Collision with Multiple Moving Bodies of Okada to effectively avoid a collision between the own vehicle and the oncoming vehicle by causing the own vehicle to be automatically braked based on the virtual area, which corresponds to the oncoming vehicle, when the own vehicle traverses the opposite lane (Ohmura paragraph “0046-0047”).
Regarding claim 7, Okada teaches driving a vehicle on an opposite lane in a controlled manner, further comprising (see Okada paragraphs “0006-0008” regarding controlling a vehicle while crossing an intersection by detecting the environment around for stopping or decelerating the vehicle for the moving object to cross and make a safe turn “in a case where the local vehicle is estimated to be stopped in the oncoming vehicle lane by the request deceleration of the local vehicle for the collision avoidance with respect to the obstacle after the local vehicle crosses the oncoming vehicle lane”),
detecting, with a surroundings sensor system, surroundings of the vehicle (see Okada paragraphs “0041-0042” “the image information acquired by the external environment recognition device 80. In addition, the acquired map/road information data is utilized for specifying the position of the local vehicle 100 in the local vehicle position information processing means 61” and “The external environment information processing means 63 obtains the road information around the local vehicle 100, traffic signal/sign information, position information of an obstacle, and position/speed information of a moving body from the external environment information of the surrounding environment acquired by the external environment recognition device 80 mounted in the local vehicle 100”),
receiving, with a control device, measurement data of the surroundings sensor system (see Okada paragraphs “0034” and “0041-0042” “receives external environment information acquired by external environment recognition devices (80-1, 80-2, 80-3, and 80-4) which acquire the external environment information around the vehicle 100 and information of a vehicle status quantity (speed, yaw rate, yaw angle, longitudinal acceleration, lateral acceleration, and steering angle) indicating a status of the vehicle 100”),
identifying, with the control device, at least one course of a road, and at least one course of at least one road user in the surroundings based on the received measurement data (see Okada figure 6 and paragraphs “0034-0035” and “0041-0042” “The vehicle control device controls the vehicle 100 according to the external environment information. The vehicle status quantity indicating the status of the vehicle 100 is detected by a yaw rate sensor, an acceleration sensor, a speed sensor, and a steering sensor, which are not illustrated in FIG. 1” and “there is provided a right/left turn determination means 110 which determines whether the vehicle 100 makes a right/left turn. A result on the right/left turn of the vehicle 100 determined by the right/left turn determination means 110 is transmitted to the vehicle control device 60. The right/left turn determination means 110 may determine a right/left turn of the vehicle on the basis of a result of a driver's operation on a direction indicator of the vehicle 100, or may automatically determine a right/left turn in advance when the vehicle 100 approaches a position for the right/left turn in a travel route on the basis of the travel route where the vehicle 100 travels, a determination result on a position of the vehicle 100, and map information of the travel route.”),
determining, with the control device, a first stop position for the vehicle prior to entering the identified section of road (see Okada abstract, figure 6 and paragraphs “0004”, “0024”, “0070” and “0126” “this system makes it possible to avoid blocking travel of or colliding with a moving body moving in the oncoming vehicle lane due to stopping in the oncoming vehicle lane, and to avoid colliding with a moving body after crossing the oncoming vehicle lane” and “Accordingly, even in a case where the local vehicle 100 stops until the pedestrian 300 passes through, the oncoming vehicle 200 does not collide with the local vehicle 100”), 
checking, with the control device, whether the opposite lane can be driven on in the identified section; determining, with the control device, a second stop position for the at least one road user, the second stop position being outside the section of road on an opposite end of the section of road from the vehicle (see Okada abstract, figure 6 and paragraphs “0004”, “0006-0007” and “0126” “When turning right (left) at an intersection and crossing an oncoming vehicle lane, this system makes it possible to avoid blocking travel of or colliding with a moving body moving in the oncoming vehicle lane due to stopping in the oncoming vehicle lane, and to avoid colliding with a moving body after crossing the oncoming vehicle lane. Given two or more moving bodies present in the advancement direction on the path of the local vehicle, the external environment is detected before the local vehicle intersects with the path of a first moving body” and “Accordingly, even in a case where the local vehicle 100 stops until the pedestrian 300 passes through, the oncoming vehicle 200 does not collide with the local vehicle 100”), but Okada fails to explicitly teach planning, with the control device, a trajectory of the vehicle within the at least one course of a road to continue traveling in a first lane on the course of the road; identifying, with the control device, a section of the road at which driving the vehicle in the first lane on the section of road causes the vehicle to partially travel in the opposite lane.
However Ohmura teaches planning, with the control device, a trajectory of the vehicle within the at least one course of a road to continue traveling in a first lane on the course of the road; identifying, with the control device, a section of the road at which driving the vehicle in the first lane on the section of road causes the vehicle to partially travel in the opposite lane (see Ohmura paragraph “0007” Regarding a vehicle that is travelling on the lane (i.e. to continue traveling in a first lane on the course of the road) at the beginning and then it will partially drive on the opposite lane “the vehicle control device includes an oncoming vehicle detection sensor configured to detect an oncoming vehicle that approaches an own vehicle, and a controller configured to automatically apply brakes to the own vehicle to avoid a collision with the oncoming vehicle detected by the oncoming vehicle detection sensor under a condition that the own vehicle is at least partially in an opposite lane or a planned path of the own vehicle is at least partially in the opposite lane.” And via step S103 and paragraphs “0061-0062” regarding when there is no oncoming vehicle approaching the own vehicle it will continue the path of the vehicle along the course of the road “when the oncoming vehicle 2 approaching the own vehicle 1 is not detected, the controller 10 determines that the oncoming vehicle 2 is not present (step S103: No) so that the process skips the series of routines shown in this flowchart”).
indicating, with the control device, the second stop position to the at least one road user (see Ohmura paragraphs “0046-0047” regarding indicating a second stop position for avoiding collision between the own vehicle and the oncoming vehicle with automatic braking on the opposite lane after the on vehicle started partially moving “The warning control device 54 controls a warning device which can issue a predetermined warning to a driver. This warning device may be the display device, a speaker and the like provided to the vehicle” and “when an own vehicle traverses an opposite lane (the opposite lane means a lane extending along own vehicle lane, where the own vehicle travels, and opposing the own vehicle lane), the controller 10 performs a control of causing the automatic brake to be operated to avoid a collision of the own vehicle with the oncoming vehicle which travels on the opposite lane.”).
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the System for Avoiding Collision with Multiple Moving Bodies of Okada to effectively avoid a collision between the own vehicle and the oncoming vehicle by causing the own vehicle to be automatically braked based on the virtual area, which corresponds to the oncoming vehicle, when the own vehicle traverses the opposite lane (Ohmura paragraph “0046-0047”).

Regarding claim 10, Okada discloses a machine-readable storage medium operably connected to the control device and including commands stored therein, wherein the control device is configured to execute the commands to check whether the opposite lane can be driven on (see Okada paragraphs “0006-0008”, “0040-0041” and “0084” regarding controlling a vehicle while crossing an intersection by detecting the environment around for stopping or decelerating the vehicle for the moving object to cross and make a safe turn “in a case where the local vehicle is estimated to be stopped in the oncoming vehicle lane by the request deceleration of the local vehicle for the collision avoidance with respect to the obstacle after the local vehicle crosses the oncoming vehicle lane”),
a surroundings sensor system configured to detecting surroundings of the vehicle (see Okada paragraphs “0041-0042” “the image information acquired by the external environment recognition device 80. In addition, the acquired map/road information data is utilized for specifying the position of the local vehicle 100 in the local vehicle position information processing means 61” and “The external environment information processing means 63 obtains the road information around the local vehicle 100, traffic signal/sign information, position information of an obstacle, and position/speed information of a moving body from the external environment information of the surrounding environment acquired by the external environment recognition device 80 mounted in the local vehicle 100”),
a control device operably connected to the surroundings sensor system (see Okada paragraphs “0034” and “0041-0042” “receives external environment information acquired by external environment recognition devices (80-1, 80-2, 80-3, and 80-4) which acquire the external environment information around the vehicle 100 and information of a vehicle status quantity (speed, yaw rate, yaw angle, longitudinal acceleration, lateral acceleration, and steering angle) indicating a status of the vehicle 100”),
configured to check whether the opposite lane can be driven on by receiving measurement data of the surroundings sensor system, identifying at least one course of a road, and at least one course of at least one road user in the surroundings based on the received measurement data (see Okada paragraphs “0034-0035” and “0041-0042” “The vehicle control device controls the vehicle 100 according to the external environment information. The vehicle status quantity indicating the status of the vehicle 100 is detected by a yaw rate sensor, an acceleration sensor, a speed sensor, and a steering sensor, which are not illustrated in FIG. 1” and “there is provided a right/left turn determination means 110 which determines whether the vehicle 100 makes a right/left turn. A result on the right/left turn of the vehicle 100 determined by the right/left turn determination means 110 is transmitted to the vehicle control device 60. The right/left turn determination means 110 may determine a right/left turn of the vehicle on the basis of a result of a driver's operation on a direction indicator of the vehicle 100, or may automatically determine a right/left turn in advance when the vehicle 100 approaches a position for the right/left turn in a travel route on the basis of the travel route where the vehicle 100 travels, a determination result on a position of the vehicle 100, and map information of the travel route.”),
determining, with the control device, a first stop position for the vehicle prior to entering the identified section of road (see Okada abstract, figure 6 and paragraphs “0004”, “0024”, “0070” and “0126” “this system makes it possible to avoid blocking travel of or colliding with a moving body moving in the oncoming vehicle lane due to stopping in the oncoming vehicle lane, and to avoid colliding with a moving body after crossing the oncoming vehicle lane” and “Accordingly, even in a case where the local vehicle 100 stops until the pedestrian 300 passes through, the oncoming vehicle 200 does not collide with the local vehicle 100”), 
stopping or slowing down the vehicle, with the control device, at or before the first stop position; checking, with the control device, whether the opposite lane can be driven on in the identified section by evaluating the measurement data while the vehicle is stopping or slowing down (see Okada abstract, figure 6 and paragraphs “0004”, “0006-0007” and “0126” “When turning right (left) at an intersection and crossing an oncoming vehicle lane, this system makes it possible to avoid blocking travel of or colliding with a moving body moving in the oncoming vehicle lane due to stopping in the oncoming vehicle lane, and to avoid colliding with a moving body after crossing the oncoming vehicle lane. Given two or more moving bodies present in the advancement direction on the path of the local vehicle, the external environment is detected before the local vehicle intersects with the path of a first moving body” and “Accordingly, even in a case where the local vehicle 100 stops until the pedestrian 300 passes through, the oncoming vehicle 200 does not collide with the local vehicle 100”), but Okada fails to explicitly teach planning, with the control device, a trajectory of the vehicle within the at least one course of a road to continue traveling in a first lane on the course of the road; identifying, with the control device, a section of the road along the trajectory at which driving the vehicle in the first lane on the section of road causes the vehicle to partially travel in the opposite lane.
However Ohmura teaches planning, with the control device, a trajectory of the vehicle within the at least one course of a road to continue traveling in a first lane on the course of the road; identifying, with the control device, a section of the road along the trajectory at which driving the vehicle in the first lane on the section of road causes the vehicle to partially travel in the opposite lane (see Ohmura paragraph “0007” Regarding a vehicle that is travelling on the lane (i.e. to continue traveling in a first lane on the course of the road) at the beginning and then it will partially drive on the opposite lane “the vehicle control device includes an oncoming vehicle detection sensor configured to detect an oncoming vehicle that approaches an own vehicle, and a controller configured to automatically apply brakes to the own vehicle to avoid a collision with the oncoming vehicle detected by the oncoming vehicle detection sensor under a condition that the own vehicle is at least partially in an opposite lane or a planned path of the own vehicle is at least partially in the opposite lane.” And via step S103 and paragraphs “0061-0062” regarding when there is no oncoming vehicle approaching the own vehicle it will continue the path of the vehicle along the course of the road “when the oncoming vehicle 2 approaching the own vehicle 1 is not detected, the controller 10 determines that the oncoming vehicle 2 is not present (step S103: No) so that the process skips the series of routines shown in this flowchart”).
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the System for Avoiding Collision with Multiple Moving Bodies of Okada to effectively avoid a collision between the own vehicle and the oncoming vehicle by causing the own vehicle to be automatically braked based on the virtual area, which corresponds to the oncoming vehicle, when the own vehicle traverses the opposite lane (Ohmura paragraph “0007”).

Regarding claim 11, Okada discloses a machine-readable storage medium operably connected to the control device and including commands stored therein, wherein the control device is configured to execute the commands to check whether the opposite lane can be driven on (see Okada figure 6 and paragraphs “0004”, “0006-0007” and “0126” “When turning right (left) at an intersection and crossing an oncoming vehicle lane, this system makes it possible to avoid blocking travel of or colliding with a moving body moving in the oncoming vehicle lane due to stopping in the oncoming vehicle lane, and to avoid colliding with a moving body after crossing the oncoming vehicle lane. Given two or more moving bodies present in the advancement direction on the path of the local vehicle, the external environment is detected before the local vehicle intersects with the path of a first moving body” and “Accordingly, even in a case where the local vehicle 100 stops until the pedestrian 300 passes through, the oncoming vehicle 200 does not collide with the local vehicle 100”).

Regarding claim 12, Okada teaches the second stop position being is outside the section of road on an opposite end of the section of road from the vehicle (see Okada abstract, figure 6 and paragraphs “0004”, “0006-0007” and “0126” “A stop position of the local vehicle is estimated on the basis of the calculated request deceleration. It is determined whether the local vehicle is to be stopped in the area of the oncoming vehicle lane on the basis of the estimated stop position of the local vehicle and the estimated area of the oncoming vehicle lane. In a case where it is determined that the local vehicle is stopped in the area of the oncoming vehicle lane, the request deceleration of the local vehicle is corrected” and “Accordingly, even in a case where the local vehicle 100 stops until the pedestrian 300 passes through, the oncoming vehicle 200 does not collide with the local vehicle 100”), but Okada fails to explicitly teach wherein the control device is further configured to execute the commands to: determine a second stop position for the at least one road user.
However Ohumra teaches wherein the control device is further configured to execute the commands to: determine a second stop position for the at least one road user However Ohmura teaches determining a second stop position for the at least one road user (see Ohmura paragraphs “0046-0047” regarding indicating a second stop position for avoiding collision between the own vehicle and the oncoming vehicle with automatic braking on the opposite lane after the on vehicle started partially moving “The warning control device 54 controls a warning device which can issue a predetermined warning to a driver. This warning device may be the display device, a speaker and the like provided to the vehicle” and “when an own vehicle traverses an opposite lane (the opposite lane means a lane extending along own vehicle lane, where the own vehicle travels, and opposing the own vehicle lane), the controller 10 performs a control of causing the automatic brake to be operated to avoid a collision of the own vehicle with the oncoming vehicle which travels on the opposite lane.”).
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the System for Avoiding Collision with Multiple Moving Bodies of Okada to effectively avoid a collision between the own vehicle and the oncoming vehicle by causing the own vehicle to be automatically braked based on the virtual area, which corresponds to the oncoming vehicle, when the own vehicle traverses the opposite lane (Ohmura paragraph “0046-0047”).

Regarding claim 13, Okada teaches determining the time for the moving bodies to move and then the vehicle will cross safely in an intersection wherein there is vehicles oncoming from the other way with no collisions (see Okada abstract, figure 6 and paragraphs “0077” and “0129-0130”) but fails to explicitly teach determining a necessary period of time for the vehicle to cut across the opposite lane within the section of road.
However Ohmura teaches determining a necessary period of time for the vehicle to cut across the opposite lane within the section of road (see Ohmura paragraph “0055” “Specifically, the controller 10 first acquires the time required for the own vehicle 1 to finish passing through the opposite lane (hereinafter referred to as “t2”)”).
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the System for Avoiding Collision with Multiple Moving Bodies of Okada to effectively avoid a collision between the own vehicle and the oncoming vehicle by causing the own vehicle to be automatically braked based on the virtual area, which corresponds to the oncoming vehicle, when the own vehicle traverses the opposite lane (Ohmura paragraph “0055”).

Claims 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable in view of Okada et al. (US 2016/0335892 A1) in view of Ohmura (US 2020/0331466 A1) in view of Jens et al. (DE102016201190A1).
Regarding claim 4, Okada teaches determining the time for the moving bodies to move and then the vehicle will cross safely in an intersection wherein there is vehicles oncoming from the other way with no collisions (see Okada figure 6 and paragraphs “0077” and “0129-0130”) but fails to explicitly teach wherein checking whether the opposite lane can be driven on comprises: checking whether the opposite lane can be driven on during the necessary period of time to drive through the section of road based upon the identified at least one course of at least one road user.
However Jens teaches wherein checking whether the opposite lane can be driven on comprises: checking whether the opposite lane can be driven on during the necessary period of time to drive through the section of road based upon the identified at least one course of at least one road user (see Jens paragraphs “0032-0033” and “0036” “It is preferred that the probable trajectory 140 for the motor vehicle 100 is determined on the basis of probable trajectories for one or more movable objects 125, so that compliance with the distances can be checked. The specific trajectory 140 can include points or sections which the motor vehicle 100 must pass in predetermined time periods in order to enable a safe turning maneuver. In an optional step 245, the specific trajectory 140 can also be output, for example in the form of a visual indication to the driver of the motor vehicle 100. In yet another embodiment, the output can also include a partially or fully automatic control of the motor vehicle 100 on the basis of the trajectory 140” and “In an exemplary manner, two motor vehicles 100 are shown on opposite lanes of road 130. Because of the bend in road 130, trajectories 140 of the illustrated turning maneuvers 300 describe angles of slightly more or slightly less than 180 °. However, it is still a turning maneuver, the motor vehicle 100 after the turning maneuver 300 drives back in the direction from which it came before the turning maneuver 300. In other words, during a turning maneuver, the direction of travel of motor vehicle 100 on road 130 is reversed. Motor vehicle 100 usually also changes a directional lane (lane) if road 130 has directional lanes.”).
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the System for Avoiding Collision with Multiple Moving Bodies of Okada to simply take into account whether one or more lanes are available for the turning maneuver, how long the turning maneuver will last, how much space it requires, how fast he can drive at maximum and what are the positions of the other vehicles in the opposite lane so as to do a safe maneuver (Jens paragraphs “0032-0036”).
Regarding claim 5, Okada teaches initiating driving on the section of road when the at least one road user is not driving on the section of road during the necessary period of time (see Okada paragraphs “0004-0007” regarding stopping after slightly crossing the road for collision avoidance as there is a moving body oncoming the own vehicle “A request deceleration necessary for avoiding the collision with the detected obstacle is calculated. A stop position of the local vehicle is estimated on the basis of the calculated request deceleration. It is determined whether the local vehicle is to be stopped in the area of the oncoming vehicle lane on the basis of the estimated stop position of the local vehicle and the estimated area of the oncoming vehicle lane. In a case where it is determined that the local vehicle is stopped in the area of the oncoming vehicle lane, the request deceleration of the local vehicle is corrected. In other words, in a case where the local vehicle is estimated to be stopped in the oncoming vehicle lane due to the request deceleration of the local vehicle performed to avoid the collision with the obstacle after the local vehicle crosses the oncoming vehicle lane, the request deceleration of the local vehicle for the collision avoidance is corrected. Therefore, the stopping of the local vehicle in the oncoming vehicle lane and the collision with the obstacle after crossing the oncoming vehicle lane both are avoided.”), But fails to explicitly teach wherein the vehicle partially enters the opposite lane along a region when driving on the section of road 
However Ohmura teaches wherein the vehicle partially enters the opposite lane along a region when driving on the section of road (see Ohmura paragraph “0007” regarding the own vehicle partially travelling in the opposite lane “the vehicle control device includes an oncoming vehicle detection sensor configured to detect an oncoming vehicle that approaches an own vehicle, and a controller configured to automatically apply brakes to the own vehicle to avoid a collision with the oncoming vehicle detected by the oncoming vehicle detection sensor under a condition that the own vehicle is at least partially in an opposite lane or a planned path of the own vehicle is at least partially in the opposite lane.” And via step S103 and paragraphs “0061-0062”).
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the System for Avoiding Collision with Multiple Moving Bodies of Okada to effectively avoid a collision between the own vehicle and the oncoming vehicle by causing the own vehicle to be automatically braked based on the virtual area, which corresponds to the oncoming vehicle, when the own vehicle traverses the opposite lane (Ohmura paragraph “0007”).

Regarding claim 8, Okada teaches the traffic light signal being recognized with an external recognition sensor like a camera (see Okada paragraphs “0041-0042”) but fails to explicitly teach wherein indicating to the at least one road user the second stop position comprises: indicating to the at least one road user the second stop position using a visual marker.
However Jens teaches wherein indicating to the at least one road user the second stop position comprises: indicating to the at least one road user the second stop position using a visual marker (see Jens paragraphs “0032-0036” “The specific trajectory 140 can include points or sections that are to be passed by the motor vehicle 100 in predetermined periods of time in order to enable a safe turning maneuver. In an optional step 245 the determined trajectory 140 can also be output, for example in the form of a visual indication to the driver of the motor vehicle 100 . In yet another specific embodiment, the output can also include partially or fully automatically controlling motor vehicle 100 on the basis of trajectory 140”).
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the System for Avoiding Collision with Multiple Moving Bodies of Okada to simply take into account whether one or more lanes are available for the turning maneuver, how long the turning maneuver will last, how much space it requires, how fast he can drive at maximum and what are the positions of the other vehicles in the opposite lane so as to do a safe maneuver (Jens paragraphs “0032-0036”).

Regarding claim 9, Okada teaches the traffic light signal being recognized with an external recognition sensor like a camera (see Okada paragraphs “0041-0042”) but fails to explicitly teach further comprises: operating a light source of the vehicle to project the visual marker onto the opposite lane.
However Ohmura teaches further comprises: operating a light source of the vehicle to project the visual marker onto the opposite lane (see paragraph “0061” “determines whether or not the own vehicle 1 is attempting to traverse the opposite lane by turning right at the intersection. For example, when a blinker manipulation is performed by a driver to turn right”).
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the System for Avoiding Collision with Multiple Moving Bodies of Okada to effectively avoid a collision between the own vehicle and the oncoming vehicle by causing the own vehicle to be automatically braked based on the virtual area, which corresponds to the oncoming vehicle, when the own vehicle traverses the opposite lane (Ohmura paragraph “0061”).
But Modified Okada fails to explicitly teach wherein indicating to the at least one road user the second stop position using the visual marker
However Jens teaches wherein indicating to the at least one road user the second stop position using the visual marker (see Jens paragraphs “0032-0036” “Motor vehicle 100 and an oncoming motor vehicle 305 are located in the area of an intersection of road 130. The turning maneuver 300 can be started by the motor vehicle 100 when the oncoming motor vehicle 305 maintains a sufficient distance 145 from the motor vehicle 100 or is forced to stop, for example by a traffic light system in the area of the intersection. The information about which signal the traffic light system outputs to the oncoming motor vehicle 305 can be scanned by the motor vehicle 100, for example by means of C2I communication. In particular, an optimal point in time for starting the turning maneuver 300 can be determined in an improved manner, namely preferably when the signal for the oncoming motor vehicle 305 has just been switched to “hold”. In one embodiment, before starting the turning maneuver 300, it can be ensured that the oncoming motor vehicle 305 is slowing down. The turning maneuver 300 can be postponed until it is clear that the motor vehicle 305 is or has stopped”). 
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the System for Avoiding Collision with Multiple Moving Bodies of Okada to simply take into account whether one or more lanes are available for the turning maneuver, how long the turning maneuver will last, how much space it requires, how fast he can drive at maximum and what are the positions of the other vehicles in the opposite lane so as to do a safe maneuver (Jens paragraphs “0032-0036”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./            Examiner, Art Unit 3664  
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664